DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
The response and amendment filed on 1/04/2021 have been acknowledged. The amendment has been made as follow: 
Claim 1 has been amended. 
Claims 4, 7, 12, 14-15, 17-20, 22-26, 28-45 have been canceled. 
Claims 1-2, 5-6, 8-11, 13, 16, 21, 27 are pending and considered. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The rejection of Claims 31-32 on the ground of nonstatutory double patenting as being unpatentable over claim s 31 and 33 of copending Application No. 16,997,552 has bene removed necessitated by Applicants’ amendment.  
Claims 1-3, 5-6, 8-11, 13, 16, 27 are still provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 8, 9, 10, 11, 13, 16, 21, 27 of copending Application No. 16, 997, 552 (reference application) as no Terminal Disclaimer has not been filed and Applicants indicated to file TD until the patentability of claims are determined and prebrolizamab is a humanized antibody to anti-PD-1 antibody.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 2, 3, 4  are still provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 58 of copending Application No. 16,293,624 (reference application) as no Terminal Disclaimer has not been filed and Applicants indicated to file TD until the patentability of claims are determined. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3, 5-6, 9 are still  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 48, 49, 50, 51,52, 53, 54, 55 of copending Application No.16,917,170 (reference application) as no Terminal Disclaimer 
The rejection Claims 31-32  on the ground of nonstatutory double patenting as being unpatentable over claims 48 and 49 of copending Application No.16,917,170 (reference application) has been removed necessitated by Applicants’ amendment.  
The rejection of Claims 41 and 42 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,238, 698B2 has been removed necessitated by Applicants’ amendment. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 8, 9, 27, are still rejected under 35 U.S.C. 102(a) (2) as being inventor by US Patent No. 10,238,698B2 to Tufaro et al. 
In the response, Applicants traverse the rejection and submit that the limitation of claim 4 has been added into claim 1, the rejection should be withdrawn. 
The amendment of claim 1 and argument are respectfully considered, however, it is not found persuasive because on paragraph 42 of 10,238,698B2, Tufaro et al. teach that method uses several humanized antibodies to PD-1, such as MDX-1106, which is an .alpha.-PD-1 humanized monoclonal antibody, Bristol-Myers Squibb); MK-3475 (an  
Therefore the cited reference still anticipates claims 1-3, 6, 8, 9, 27. 
The rejection of Claims 41 and 42 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Fueyo et al. (Journal of National Cancer Institute 2003, Vol. 95, Issue 9, pp. 652-660) has been removed necessitated by Applicants’ amendment.
The rejection of Claims 41 and 42 under 35 U.S.C. 102 (a) (1) as being anticipated by US Patent No. 8,974,777B2 to Cascallo Piguerase et al. has been removed necessitated by Applicants’ amendment. 
The rejection of Claims 41 and 42 under 35 U.S.C. 102 (a) (1) as being anticipated by US Patent No.9,061,055B2 to Fueyo et al. has been removed necessitated by Applicants’ amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 10 are still rejected under 35 U.S.C. 103 as being obvious over US Patent No. 10,238,698B2 to Tufaro et al. in view of ClinicalTrials.gov published by NIH US National Library of Medicine, which is first published on February 15, 2011).
In the response, Applicants traverse the rejection and submit that the limitation of claim 4 has been added into claim 1, the rejection should be withdrawn. 
The amendment of claim 1 and argument are respectfully considered, however, it is not found persuasive because Tufaro et al. teach using an anti-PD-1 antibody .i.e. prebrolizumab or named as MK-3475, which is a humanized antibody. Therefore, the rejection is maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904.  The examiner can normally be reached on M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/Primary Examiner, Art Unit 1648